RowEEE, C. J.
The prisoner set up an alibi. The court charged that if he fabricated it, the jury had a right to consider that as positive proof of guilt. Although there may be no erroneous statement of legal principle in this, it was such a failure adequately to present the law’s view of a fabricated alibi as criminative evidence as to call for a reversal, for it was calculated to mislead the jury into supposing that in the event named it was bound to convict. The law says that a fabricated alibi is a criminative circumstance, and an inferential admission of guilt, but not conclusive. State v. Ward, 61 Vt. 153, *451194, 17 Atl. 483. Mr. Bishop says that a failure in the proof of an alibi, while in special circumstances, such as where it discloses an attempt to mislead by false evidence, it may justly prejudice the prisoner’s case,- — is not otherwise more significant than the like failure in any other part of his proof. 1 Bish. New Crim. Proced. § 1063.

Judgment and sentence reversed, verdict set aside, and came remanded for a new trial.